      Case 3:18-cv-00376 Document 5 Filed on 11/20/18 in TXSD Page 1 of 3
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                               November 20, 2018
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                             GALVESTON DIVISION

BRANDON MICHAEL BLACK,                       §
TDCJ # 01636419,                             §
                                             §
                                             §
         Plaintiff,                          §
VS.                                          § CIVIL ACTION NO. 3:18-CV-0376
                                             §
LORIE DAVIS,                                 §
                                             §
         Respondent.                         §

                                        ORDER

       Petitioner Brandon Michael Black, an inmate in the custody of the Texas

Department of Criminal Justice–Correctional Institutions Division (“TDCJ”), has filed a

petition for a writ of habeas corpus under 28 U.S.C. § 2254. Black proceeds pro se.

After reviewing the pleadings as required under 28 U.S.C. § 2241, et seq., and Rule 4 of

the Rules Governing Section 2254 Cases in the United States District Courts, the Court

ORDERS as follows:

       1.     The respondent shall file an answer to the petition (Dkt. 1), in compliance

with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

Courts, no later than February 19, 2019. Respondent shall forward a copy of same to

petitioner.

       2.     If appropriate, the respondent’s answer shall contain: (a) a statement of the

authority by which petitioner is held, and if held under the judgment of any court(s) the

name of such court(s) and the number and style of the case(s) in which same were



1/3
      Case 3:18-cv-00376 Document 5 Filed on 11/20/18 in TXSD Page 2 of 3



entered; (b) the offense(s) and sentence(s); (c) a specific response to each factual

allegation and legal contention with applicable authority; (d) a statement as to whether

petitioner has exhausted all state remedies, either by appeal or collateral attack; and (e) a

statement indicating what transcripts of pretrial, trial or plea, sentencing and post-

conviction proceedings are available (or which may later be available) and when they can

be furnished, and what proceedings have been recorded and not transcribed.

       3.     In addition, the copy of respondent’s answer filed with the Court shall be

accompanied by the following documents relating to the conviction(s) of the state court

that petitioner attacks: (a) copies of the indictment(s), judgment(s), sentence(s), and

order(s) pursuant to which petitioner is being held; (b) if petitioner appealed from the

judgment of conviction or from an adverse judgment or order in a post-conviction

proceeding, a copy of the petitioner’s brief on appeal and a copy of the judgment(s) on

appeal, the statement of facts on appeal, the opinion(s) of the appellate courts or a

reference to where it or they may be found in the reports; (c) if petitioner has collaterally

attacked the judgment of conviction or order in a post-conviction proceeding, a copy of

petitioner’s application for collateral relief including all answers and judgments rendered

as a result; and (d) a copy of only such portions of the transcripts respondent considers

relevant for the proper resolution of this action.

       4.     Unless otherwise instructed by the Court, each party shall serve the other

party, or counsel, with a copy of every pleading, letter, or other document submitted for

consideration by the Court. Every pleading or document filed with the Clerk of Court

shall contain a signed certificate stating the date a true and correct copy of the pleading or


2/3
      Case 3:18-cv-00376 Document 5 Filed on 11/20/18 in TXSD Page 3 of 3



document was mailed and to whom mailed. Any pleading or other document received by

the Clerk which fails to include the certificate of service will be returned to the

submitting party. Failure to mail a copy of the pleadings as certified by the certificate

may subject the petitioner to sanctions by the Court. There will be no direct

communications with the U.S. District Judge or Magistrate Judge. Communications must

be submitted to the Clerk with copies to the other party.

       5.     Whether the respondent elects to submit an answer or a dispositive motion

(i.e., a motion to dismiss or for summary judgment), the petitioner shall file any reply

within thirty (30) days of the date reflected on the certificate of service. If the petitioner

fails to comply on time, the Court may dismiss this case for want of prosecution pursuant

to Rule 41(b) of the Federal Rules of Civil Procedure.

       6.     The Clerk shall electronically serve a copy of the petition (Dkt. 1) and this

order upon (1) the Respondent, Lorie Davis, P.O. Box 99, Huntsville, Texas 77342-0099;

(2) the Attorney General of the State of Texas, Ken Paxton, Attention: Edward L.

Marshall, Chief, Criminal Appeals Division (Mail Code 066), P.O. Box 12548, Capitol

Station, Austin, Texas 78711-2548, and (3) the Attorney General’s Docketing Clerk:

Laura.Haney@texasattorneygeneral.gov.

       The Clerk will provide copies of this order to the parties.

       SIGNED at Galveston, Texas, this 20th day of November, 2018.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge



3/3
